DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/552287 filed on August 27, 2019.



Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 11, 2020 was reviewed and accepted by the Examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  



Claim Rejections - 35 U.S.C. §101 
 
35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for generating a graph and finding a path, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 

 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a method, independent claim 9 recites a system and 17 recite a non-transitory computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for forming a graph with edges connecting nodes to nodes and locate a path in the graph, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can forming a graph with edges connecting nodes to nodes and locate a path in the graph.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 1, 9 and 17 recites the additional elements of a processor, memory, “forming a graph” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “forming a graph” and “where each node represents a segue option at a position in the graph and each edge represents a connection between a first node in the graph at a first position and a second node in the graph at a second position” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claims 2, 10 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for generating a graph and finding a path, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can form a graph with edges and nodes and locate a path in the graph.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 2 recites a method, independent claim 10 recites a system and 18 recite a non-transitory computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for forming a graph with edges connecting nodes to nodes and locate a path in the graph, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can forming a graph with edges connecting nodes to nodes and locate a path in the graph.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 2, 10 and 18 recites the additional elements of a processor, memory, “forming a graph” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving a first media content item and a second media content item; and identifying at least one segue represented by a node in the graph that relates the first media content item to the second media content item” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claims 3, 11 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for generating a graph and finding a path, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can form a graph with edges and nodes and locate a path in the graph.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 3 recites a method, independent claim 11 recites a system and 19 recite a non-transitory computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for forming a graph with edges connecting nodes to nodes and locate a path in the graph, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can forming a graph with edges connecting nodes to nodes and locate a path in the graph.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 3, 11 and 19 recites the additional elements of a processor, memory, “forming a graph” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the first node and the second node are neighboring nodes” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 



101 SUMMARY ANALYSIS: 
 
Claims 4, 12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for generating a graph and finding a path, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can form a graph with edges and nodes and locate a path in the graph.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 4 recites a method, independent claim 12 recites a system and 20 recite a non-transitory computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for forming a graph with edges connecting nodes to nodes and locate a path in the graph, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can forming a graph with edges connecting nodes to nodes and locate a path in the graph.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 4, 12 and 20 recites the additional elements of a processor, memory, “forming a graph” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the at least one segue represents information that relates two consecutive media content items” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 


101 SUMMARY ANALYSIS: 
 
Claims 5, 13 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for generating a graph and finding a path, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can form a graph with edges and nodes and locate a path in the graph.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 5 recites a method, independent claim 13 recites a system and 21 recite a non-transitory computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for forming a graph with edges connecting nodes to nodes and locate a path in the graph, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can forming a graph with edges connecting nodes to nodes and locate a path in the graph.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 5, 13 and 21 recites the additional elements of a processor, memory, “forming a graph” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “assigning weights to the plurality of edges, and wherein finding the path in the graph includes choosing a path in the graph having a maximum sum of edge weights” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 
 


101 SUMMARY ANALYSIS: 
 
Claims 6, 14 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for generating a graph and finding a path, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can form a graph with edges and nodes and locate a path in the graph.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 6 recites a method, independent claim 14 recites a system and 22 recite a non-transitory computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for forming a graph with edges connecting nodes to nodes and locate a path in the graph, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can forming a graph with edges connecting nodes to nodes and locate a path in the graph.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 6, 14 and 22 recites the additional elements of a processor, memory, “forming a graph” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “retrieving, from a grammar library, a plurality of grammars; and finding one or more matches of the grammars in the graph” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claims 7, 15 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for generating a graph and finding a path, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can form a graph with edges and nodes and locate a path in the graph.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 7 recites a method, independent claim 15 recites a system and 23 recite a non-transitory computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for forming a graph with edges connecting nodes to nodes and locate a path in the graph, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can forming a graph with edges connecting nodes to nodes and locate a path in the graph.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7, 15 and 23 recites the additional elements of a processor, memory, “forming a graph” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein each grammar is a sequence of segue types” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claims 8, 16 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for generating a graph and finding a path, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can form a graph with edges and nodes and locate a path in the graph.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 7 recites a method, independent claim 15 recites a system and 23 recite a non-transitory computer-readable medium. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for forming a graph with edges connecting nodes to nodes and locate a path in the graph, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can forming a graph with edges connecting nodes to nodes and locate a path in the graph.  
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 8, 16 and 24 recites the additional elements of a processor, memory, “forming a graph” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the group of media content items is at least one of an album, a playlist, an artist, and an individual media content item” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify a business information and generate a report are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2, 3, 4, 8, 9, 10, 11, 12, 16, 17,18, 19, 20 and 24  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goyal et al. U.S. Patent No. 10, 939, 187 (herein as ‘Goyal’).


As to claim 1 Goyal teaches a method of augmenting a group of media content items, comprising: 
forming a graph including a plurality of nodes and a plurality of edges, (Col. 5 Lines 48-51 Goyal discloses generating a graph);
where each node represents a segue option at a position in the graph and each edge represents a connection between a first node in the graph at a first position and a second node in the graph at a second position (Col. 7 Lines 3-9 Goyal discloses the graph contains nodes that represent video content segments.  The next video segment can be seen as the next node in the graph. Col. 10 Lines 14-20 Goyal discloses the nodes contain options that are associated with the video content.  The node options are seen as the segue);
and finding a path in the graph (Col. 7 Lines 17-24 Goyal discloses generating the graph by identify various video content segments. Col. 7 Lines 55-63 Goyal disclose playing the objects in the graph in a certain order based upon dependences).

As to claim 2, Goyal teaches each and every limitation of claim 1.
In addition Goyal teaches further comprising: receiving a first media content item and a second media content item; and identifying at least one segue represented by a node in the graph that relates the first media content item to the second media content item (Col. 7 Lines 55-63 Goyal disclose playing the objects in the graph in a certain order based upon dependences. The parent node of the child that is dependent upon a parent is seen as the segue).

As to claim 3, Goyal teaches each and every limitation of claim 1.
In addition Goyal teaches wherein the first node and the second node are neighboring nodes (Col. 3 Lines 13-16 Goyal discloses the nodes identifies the next node. The next node is seen as neighboring nodes).

As to claim 4, Goyal teaches each and every limitation of claim 1.
In addition Goyal teaches wherein the at least one segue represents information that relates two consecutive media content items (Col. 6 Lines 7-10 Goyal discloses the library of content contain episodes of television shows that are linked together. The link between the two show is seen as the node that is seen as the segue).

As to claim 8, Goyal teaches each and every limitation of claim 1.
In addition Goyal teaches wherein the group of media content items is at least one of an album, a playlist, an artist, and an individual media content item (Col. 5 Lines 50-55 Goyal discloses the graph contains video content).


As to claim 9, Goyal teaches a system for augmenting a group of media content items, comprising: 
one or more processors and one or more storage devices storing instructions that are operable, when executed by the one or more processors, (Col. 8 Lines 35 Goyal discloses a processor); to cause the one or more processors to: 
form a graph including a plurality of nodes and a plurality of edges  (Col. 5 Lines 48-51 Goyal discloses generating a graph);
where each node represents a segue option at a position in the graph and each edge represents a connection between a first node in the graph at a first position and a second node in the graph at a second position (Col. 7 Lines 3-9 Goyal discloses the graph contains nodes that represent video content segments.  The next video segment can be seen as the next node in the graph. Col. 10 Lines 14-20 Goyal discloses the nodes contain options that are associated with the video content.  The node options are seen as the segue);
and find a path in the graph (Col. 7 Lines 17-24 Goyal discloses generating the graph by identify various video content segments. Col. 7 Lines 55-63 Goyal disclose playing the objects in the graph in a certain order based upon dependences).

As to claim 10, Goyal teaches each and every limitation of claim 9.
In addition Goyal teaches the one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to: 
receive a first media content item and a second media content item; and identify at least one segue represented by a node in the graph that relates the first media content item to the second media content item (Col. 7 Lines 55-63 Goyal disclose playing the objects in the graph in a certain order based upon dependences. The parent node of the child that is dependent upon a parent is seen as the segue).

As to claim 11, Goyal teaches each and every limitation of claim 9.
In addition Goyal teaches wherein the first node and the second node are neighboring nodes (Col. 3 Lines 13-16 Goyal discloses the nodes identifies the next node. The next node is seen as neighboring nodes).

As to claim 12, Goyal teaches each and every limitation of claim 9.
In addition Goyal teaches wherein the at least one segue represents information that relates two consecutive media content items (Col. 6 Lines 7-10 Goyal discloses the library of content contain episodes of television shows that are linked together. The link between the two show is seen as the node that is seen as the segue).


As to claim 16, Goyal teaches each and every limitation of claim 9.
In addition Goyal teaches wherein the group of media content items is at least one of an album, a playlist, an artist, and an individual media content item (Col. 5 Lines 50-55 Goyal discloses the graph contains video content).

As to claim 17 Goyal teaches a non-transitory computer-readable medium having stored thereon one or more sequences of instructions for causing one or more processors to perform: 
forming a graph including a plurality of nodes and a plurality of edges  (Col. 5 Lines 48-51 Goyal discloses generating a graph);
where each node represents a segue option at a position in the graph and each edge represents a connection between a first node in the graph at a first position and a second node in the graph at a second position (Col. 7 Lines 3-9 Goyal discloses the graph contains nodes that represent video content segments.  The next video segment can be seen as the next node in the graph. Col. 10 Lines 14-20 Goyal discloses the nodes contain options that are associated with the video content.  The node options are seen as the segue);
and finding a path in the graph (Col. 7 Lines 17-24 Goyal discloses generating the graph by identify various video content segments. Col. 7 Lines 55-63 Goyal disclose playing the objects in the graph in a certain order based upon dependences).

As to claim 18, Goyal teaches each and every limitation of claim 17.
In addition Goyal teaches further having stored thereon a sequence of instructions for causing the one or more processors to perform: 
receiving a first media content item and a second media content item; and identifying at least one segue represented by a node in the graph that relates the first media content item to the second media content item (Col. 7 Lines 55-63 Goyal disclose playing the objects in the graph in a certain order based upon dependences. The parent node of the child that is dependent upon a parent is seen as the segue).

As to claim 19, Goyal teaches each and every limitation of claim 17.
In addition Goyal teaches wherein the first node and the second node are neighboring nodes (Col. 3 Lines 13-16 Goyal discloses the nodes identifies the next node. The next node is seen as neighboring nodes).

As to claim 20, Goyal teaches each and every limitation of claim 17.
In addition Goyal teaches wherein the at least one segue represents information that relates two consecutive media content items (Col. 6 Lines 7-10 Goyal discloses the library of content contain episodes of television shows that are linked together. The link between the two show is seen as the node that is seen as the segue).

As to claim 24, Goyal teaches each and every limitation of claim 17.
In addition Goyal teaches wherein the group of media content items is at least one of an album, a playlist, an artist, and an individual media content item (Col. 5 Lines 50-55 Goyal discloses the graph contains video content).


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. U.S. Patent No. 10,939,187 (herein as ‘Goyal’) and further in view of Huang et al. U.S. Patent Application Publication No. 2013/0071031 (herein as ‘Huang’).


As to claim 5, Goyal teaches each and every limitation of claim 1.
Goyal does not teach but Huang teaches further comprising: assigning weights to the plurality of edges, and wherein finding the path in the graph includes choosing a path in the graph having a maximum sum of edge weights (Par. 0119 Huang discloses locating a maximal path based upon the weights of the edges within the graph).
Goyal and Huang are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the weighted graph of Huang, to allow efficient browsing of content. The suggestion/motivation to combine is that it would be obvious to try in when there are large amounts of videos and it is difficult for the users to manage and manipulate the videos, there is a need to allow for a better viewing experience (Par. 0003-0005 Huang).

As to claim 13, Goyal teaches each and every limitation of claim 9.
Goyal does not teach but Huang teaches when executed by the one or more processors, to cause the one or more processors to: assign weights to the plurality of edges, and find the path in the graph by choosing a path in the graph having a maximum sum of edge weights (Par. 0119 Huang discloses locating a maximal path based upon the weights of the edges within the graph).
Goyal and Huang are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the weighted graph of Huang, to allow efficient browsing of content. The suggestion/motivation to combine is that it would be obvious to try in when there are large amounts of videos and it is difficult for the users to manage and manipulate the videos, there is a need to allow for a better viewing experience (Par. 0003-0005 Huang).

As to claim 21, Goyal teaches each and every limitation of claim 17.
Goyal does not teach but Huang teaches further having stored thereon a sequence of instructions for causing the one or more processors to perform: assigning weights to the plurality of edges, and wherein finding the path in the graph includes choosing a path in the graph having a maximum sum of edge weights (Par. 0119 Huang discloses locating a maximal path based upon the weights of the edges within the graph).
Goyal and Huang are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the weighted graph of Huang, to allow efficient browsing of content. The suggestion/motivation to combine is that it would be obvious to try in when there are large amounts of videos and it is difficult for the users to manage and manipulate the videos, there is a need to allow for a better viewing experience (Par. 0003-0005 Huang).


9.	Claim 6, 7, 14, 15, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. U.S. Patent No. 10,939,187 (herein as ‘Goyal’) and further in view of Andrieu et al. U.S. Patent No. 7,246,315 (herein as ‘Andrieu’).

As to claim 6, Goyal teaches each and every limitation of claim 1.
Goyal does not teach but Andrieu teaches further comprising: retrieving, from a grammar library, a plurality of grammars; and finding one or more matches of the grammars in the graph (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).


As to claim 7, Goyal teaches each and every limitation of claim 1.
Goyal does not teach but Andrieu teaches wherein each grammar is a sequence of segue types (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).


As to claim 14, Goyal teaches each and every limitation of claim 9.
Goyal does not teach but Andrieu teaches the one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to: retrieve, from a grammar library, a plurality of grammars; and find one or more matches of the grammars in the graph (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).


As to claim 15, Goyal teaches each and every limitation of claim 14.
Goyal does not teach but Andrieu teaches wherein each grammar is a sequence of segue types (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).


As to claim 22, Goyal teaches each and every limitation of claim 17.
Goyal does not teach but Andrieu teaches further having stored thereon a sequence of instructions for causing the one or more processors to perform: retrieving, from a grammar library, a plurality of grammars; and finding one or more matches of the grammars in the graph (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).


As to claim 23, Goyal teaches each and every limitation of claim 22.
Goyal does not teach but Andrieu teaches wherein each grammar is a sequence of segue types (Fig. 19 and Col. 18 Lines 1-5 Andrieu discloses the story grammars generating stories and scenes).
Goyal and Andrieu are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the video segment graph of Goyal to include the story graph of Andrieu, to allow stories to update paths and experience different stories. The suggestion/motivation to combine is that it would be obvious to try in allow for a better viewing experience (Col. 2 Lines 5-20 Andrieu).



Conclusion
	
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  September 29, 2021Examiner, Art Unit 2159            
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159